Citation Nr: 0922697	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  00-08 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1977 to August 
1992. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from An August 1999 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a low back disorder and PTSD.  Timely appeals 
were noted from that decision.

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on May 5, 2003.  A copy 
of the hearing transcript has been associated with the file.

In June 2004, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  Resolving all doubt in the veteran's favor, degenerative 
disease of the lumbosacral spine had its onset in service.

2.  A preponderance of the evidence is against a finding that 
the veteran currently has PTSD related to his active service.  




CONCLUSIONS OF LAW

1.  Degenerative disease of the lumbosacral spine was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008). 

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated August 2001 and July 2004, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  Because service connection for PTSD is denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Additionally, as the Board is granting in 
full the veteran's claim for a low back disorder, any error 
was committed during the adjudication of that claim with 
respect to either the duty to notify or the duty to assist 
was harmless and will not be further discussed.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The veteran has been medically evaluated 
in conjunction with his claims.  The duties to notify and 
assist have been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Service Connection for a Low Back Disability

The veteran has been diagnosed with several disorders of the 
lumbar spine, including a herniated disc at L4, lumbar 
spondylosis, and degenerative joint disease.  The veteran has 
alleged that his back was injured during his Southwest Asia 
service by constantly riding over bumpy terrain, and that a 
great deal of strain was placed on his back while performing 
the duties of his military occupational specialty (MOS).  The 
veteran's DD-214 indicates that his MOS throughout his 15 
year military career was self-propelled field artillery 
mechanic, and that he had Southwest Asia service from January 
1991 to May 1991.  

The veteran's service treatment records reflect that he was 
treated several times for low back pain while in active 
service.  X-ray studies conducted in April 1992 showed 
straightening of the normal lumbar lordosis and minimal levo-
scoliosis suggestive of muscle spasm, as well as minimal 
nonspecific sclerosis adjacent to the left sacroiliac joint.  
The veteran's June 1992 separation examination is negative 
for back pain or disorders related to the lumbar spine.  

In June 1995, three years post-discharge, the veteran 
received treatment for back pain that he said had lasted for 
"three years."  In March 2002, the veteran indicated to a 
VA clinician that his pain had begun "after the Gulf War" 
and that it started gradually, without trauma.  He had seen a 
chiropractor off and on over the years.  The examiner noted 
an August 2001 X-ray that had shown mild spondylosis at L4 
with anterior bony spur.  The clinician's impression was 
painful lower back with mild degenerative arthritis, L4.  An 
April 2002 MRI also showed a disc herniation at L1-L5 
resulting in "severe compression of the thecal sac."  The 
veteran has continued to receive VA treatment for his low 
back disability since that time.

The veteran received a VA orthopedic examination in January 
2009.  The claims folder and medical records were reviewed.  
X-ray studies showed no fracture, dislocation, or 
misalignment of the spine.  Disc spaces were preserved with 
the exception of L5-S1 which showed spondylosis and 
degenerative disc disease.  Bulging disc annulus was shown at 
the L2-L3 and L3-L4 disc spaces.  Both sacroiliac joints 
showed evidence of degenerative sclerosis.  After reviewing 
the X-ray studies, conducting a physical examination, and 
reviewing the claims folder, the VA examiner found that it 
was more likely than not that the veteran's current low back 
disability had its onset in service.  

On review of the evidence, including the findings of the 
January 2009 VA examiner, the Board finds that the evidence 
is at least in equipoise on the matter of service connection 
for a low back disability.  The veteran has received 
diagnoses of lumbar spondylosis, degenerative joint disease 
and herniated lumbar discs.  Service treatment records show 
several documented reports of low back pain in service.  The 
January 2009 VA examiner linked the veteran's current low 
back disabilities to his in-service complaints of low back 
pain.  The VA examiner is a medical doctor and competent to 
render an opinion in this matter.  No evidence has been 
submitted that rebuts the examiner's opinion.  

The Board is required to resolve all reasonable doubt in 
favor of the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  Accordingly, service connection for a low back 
disability is granted.

Service Connection for PTSD

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006).  Section 3.304(f) provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002).

38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  The DSM-IV 
sets forth specific criteria which must be met to establish a 
diagnosis of service connection for PTSD.  These are as 
follows:

A.  The person has been exposed to a traumatic 
event in which both of the following were present: 

(1) the person experienced, witnessed, or was 
confronted with an event or events that 
involved actual or threatened death or serious 
injury, or a threat to the physical integrity 
of self or others; and 

(2) the person's response involved intense 
fear, helplessness, or horror. . . .

B.  The traumatic event is persistently experienced 
in one (or more) of the following ways: 

(1) recurrent and intrusive distressing 
recollections of the event, including images, 
thoughts, or perceptions; 
        (2) recurrent distressing dreams of the event;
(3) acting or feeling as if the traumatic 
event were recurring (includes a sense of 
reliving the experience, illusions, 
hallucinations, and dissociate flashback 
episodes, including those that occur on 
awakening or when intoxicated);  
(4) intense psychological distress at exposure 
to internal or external cues that symbolize or 
resemble an aspect of the traumatic event; or
(5) physiological reactivity on exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event.

C.   Persistent avoidance of stimuli associated 
with the trauma and numbing of general 
responsiveness (not present before the trauma), as 
indicated by three (or more) of the following: 

(1) efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; 
(2) efforts to avoid activities, places, or 
people that arouse recollections of the 
trauma;
        (3) inability to recall an important aspect of 
the trauma;
(4) markedly diminished interest or 
participation in significant activities;
        (5) feeling of detachment or estrangement from 
others; 
(6) restricted range of affect (e.g., unable 
to have loving feelings); or
(7) sense of a foreshortened future (e.g., 
does not expect to have a career, marriage, 
children, or a normal life span).

D.  Persistent symptoms of increased arousal (not 
present before the trauma), as indicated by two (or 
more) of the following: 

        (1) difficulty falling or staying asleep; 
        (2) irritability or outbursts of anger; 
        (3) difficulty concentrating;
        (4) hypervigilance; or
 	(5) exaggerated startle response.

E.  Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than 1 month.

F.  The disturbance causes clinically significant 
distress or impairment in social, occupational, or 
other important areas of functioning.

The veteran has claimed that he currently suffers from PTSD, 
which he has attributed to various stressors, including the 
deaths of two fellow servicemembers, PFC M. in 1984 or 1985, 
and SSG G. in 1988 or 1989.  In his April 1999 stressor 
statement, the veteran wrote that he discovered SSG G.'s 
body.  The veteran also indicated that his unit came under 
missile attack in Southwest Asia in January 1991.  During his 
Southwest Asia service, he also saw dead bodies and passed 
through burning oil fields.  

Correspondence from the U. S. Army and Joint Services Records 
Research Center (JSRRC) confirmed the deaths of PFC M. and 
SSG G. and also confirmed that the veteran's unit was based 
at Al Jubayl Intermediate Staging Area in January 1991 and 
that one Scud missile attack occurred while the unit was 
located there.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
determined that unit records showing that an area had been 
under attack while the veteran was present there were 
sufficient to corroborate the veteran's account of having 
come under enemy fire.  Thus, as the evidence shows that the 
veteran's unit was in the area of Al Jubayl at the time it 
was receiving enemy missile fire, his claimed stressor is 
corroborated.  His stressors relating to the deaths of his 
fellow servicemembers are also corroborated.  Despite this, 
service connection cannot be granted, as a preponderance of 
the evidence shows that he does not have a current diagnosis 
of PTSD in accordance with DSM-IV criteria.  

The veteran first received a PTSD diagnosis in April 1999.  
DSM-IV criteria were applied; however, the veteran did not 
articulate the corroborated events of a missile attack and 
the deaths of fellow servicemembers as his stressors.  
Rather, he related the stress of seeing dead bodies and 
passing through burning oil fields.  The veteran has 
continued to seek intermittent VA mental health treatment 
since that time.  

The veteran received a VA examination in October 2008.  The 
claims folder was reviewed and a 90 minute interview of the 
veteran was conducted.  The veteran indicated that his 
stressors were receiving incoming fire, seeing dead bodies, 
and the death of SSG G. in Germany.  The veteran was employed 
and had been at the same job for approximately 15 years.  His 
work history was characterized by stability and good 
employment functioning.  He had good working relationships 
with co-workers and supervisors.  He was married, and 
described his relationship with his wife as "wonderful."  
He had frequent contact with his children.  His only social 
contact was with family members and a veteran's group.  He 
enjoyed fishing and working with electrical motors, but no 
longer hunted after his military service.  He had once drank 
heavily but stopped drinking in 1998.  He denied suicidal 
ideation and violent outbursts.  He reported depression 
"since 1993," exacerbated by the deaths of family members.  
However, he had had a generally good post-military adjustment 
characterized by stable occupation and social functioning.  
The examiner found that his pre-military history "did not 
differ qualitatively" from his post-military history.  
Mental status examination was normal.  He reported frequent 
night wakings and nightmares about events in Southwest Asia.  
His mood was generally euthymic and he did not seem 
depressed.  

Psychometric testing revealed inconsistent results.  No 
deficits were found on neuropsychological testing.  The 
veteran scored in the mild range on a self-reported anxiety 
test and in the mild to moderate range of self-reported 
depression.  However, his self-reported PTSD symptoms fell 
under the range for a PTSD diagnosis.  Furthermore, the MMPI-
2 profile was found to be invalid "secondary to extreme item 
endorsement."  The profile reached after testing, according 
to the examiner, "would be extreme even among floridly 
psychotic inpatients."  Citing a medical treatise, the 
examiner noted that individuals producing such profiles "are 
likely 'consciously exaggerating to reflect some serious 
disturbance to present the view that he/she is seriously 
disturbed in order to benefit from services.'"  In sum, the 
examiner wrote, the psychiatric tests were inconsistent with 
a diagnosis of PTSD.

The examiner noted that almost all of the DSM-IV criteria 
were met.  The veteran had related a traumatic incident which 
was persistently re-experienced and resulted in avoidance 
symptoms and symptoms of increased arousal lasting for more 
than one month.  However, the examiner found that the 
veteran's symptoms did not cause clinically significant 
impairment in social and occupational functioning.  He 
pointed to the veteran's long history of stable employment 
and happy marriages as indicative of this lack of impairment.  
Although the veteran reported being a "loner,"  the veteran 
had also described himself as a "loner" in his pre-service 
days, so there was no difference in functioning between pre-
and post- military service.  The examiner concluded that the 
veteran does not have PTSD.

The Board finds that the February 2009 VA examination report 
is persuasive evidence that the veteran does not currently 
have PTSD in accordance with DSM-IV criteria.  The examiner 
had the opportunity to review the claims file and to conduct 
a personal examination of the veteran.  Psychological testing 
was accomplished and the results were relied upon by the 
examiner.  The examiner specifically cited DSM-IV criteria 
and concluded that the criteria for a diagnosis of PTSD were 
not met.  His opinion that the veteran does not have PTSD is 
reasonably based upon his examination and evidence contained 
within the record.  

The April 1999 PTSD diagnosis was also made by a competent 
mental health professional employing DSM-IV criteria.  
However, psychological testing was not done at the time and 
the Veteran's corroborated stressors were not cited.  The 
2009 examiner had the opportunity to review the overall 
record, including the intervening 10 years, during which time 
the Veteran received only intermittent mental health 
treatment.  His relationships with his employer and family 
have been good.  There have been no reports of violent 
outbursts, irritability, or any other interruption in social 
and occupational functioning.  In view of the more thorough 
examination, a reliance upon the corroborated stressors, and 
the benefit of seeing the Veteran's entire history (including 
that since April 1999), the 2009 opinion is more probative.  

The Board acknowledges the belief of the veteran that his 
psychiatric symptoms are causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).  

Furthermore, the veteran's statements concerning his mental 
health disability are inconsistent with the record.  Review 
of the clinical notes shows that the veteran tends to cite 
different events as the triggers for his PTSD.  The October 
2008 VA examiner found that there was evidence that the 
veteran was attempting to skew the results of psychological 
testing.  The veteran's statements as to the diagnosis of 
PTSD and its etiology are insufficient to overcome the 
competent medical evidence of record.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
As a preponderance of the evidence is against a finding that 
the veteran has PTSD that is related to service, service 
connection for PTSD cannot be granted.     


ORDER

Service connection for degenerative disease of the 
lumbosacral spine is granted.

Entitlement to service connection for PTSD is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


